IN THE SUPREME COURT OF THE STATE OF NEVADA


                         SCOTT DAVIS, AN INDIVIDUAL;                          No. 68506
                         OCEANWATER CONSULTANTS, LLC,
                         A NEVADA LIMITED LIABILITY
                         COMPANY; AND SANDRA RAMIREZ,
                                             Appellants,                         FILED
                                        vs.                                      JUL 2 1 2016
                         E. ALAN TIRAS, A PROFESSIONAL
                                                                                    1E,K,LIViDEMAN
                         CORPORATION; E ALAN TIRAS, AN                                         5179
                         INDIVIDUAL; CANADIAN MINING; A4                               Y -CLERK
                         DIAMOND, A CANADIAN COMPANY;
                         STAN PASYK, AN INDIVIDUAL; US
                         BANK, NA., A FOREIGN
                         CORPORATION; WELLS FARGO
                         BANK, N.A.; AND KEVIN MCDONALD,
                                                Respondents.

                               ORDER DISMISSING APPEAL AND DENYING MOTION 7V
                                                  WITHDRAW

                                    Cause appearing, appellants' motion for a voluntary dismissal
                         of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                                    Attorney Scott S. Hoffmann's motion to withdraw as counsel of
                         record for respondent Wells Fargo Bank is denied as the motion•was not
                         served on Wells Fargo Bank. NRAP 46(0(3).
                                    It is so ORDERED.




                                                         "clakar c




SUPREME COURT
        OF
     NEVADA


(0) 1947A    4   12.4°
                                                                                        —g.2eSS-
                  cc:   Hon. Patrick Flanagan, District Judge
                        Lansford W. Levitt, Settlement Judge
                        Hejmanowski & McCrea LLC
                        Watson Rounds
                        Lewis Roca Rothgerber Christie LLP/Reno
                        Parsons Behle & Latimer/Reno
                        Holland & Hart LLP/Las Vegas
                        Scott S. Hoffmann
                        Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    9
(0) 1907A    ce